J-A14011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STEPHANIE ALVAREZ,                              IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

TRANS BRIDGE LINES, INC. AND SCOTT
GRIFFIN,

                            Appellee                 No. 3555 EDA 2016


            Appeal from the Judgment Entered December 12, 2016
               In the Court of Common Pleas of Lehigh County
                     Civil Division at No(s): 2014-C-1621


BEFORE: BENDER, P.J.E., BOWES, J., and SHOGAN, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED SEPTEMBER 06, 2017

       Appellant, Stephanie Alvarez, appeals from the judgment entered on

December 12, 2016,1 after the trial court denied her motion for post-trial

relief, in which she requested a new trial. After careful review, we affirm.


____________________________________________


1
  Appellant purports to appeal from the October 19, 2016 order denying her
post-trial motion. Ordinarily, an appeal properly lies from the entry of
judgment, not from the order denying post-trial motions. See Johnston
the Florist, Inc. v. TEDCO Constr. Corp., 657 A.2d 511 (Pa. Super.
1995). Nevertheless, a final judgment entered during pendency of an
appeal is sufficient to perfect appellate jurisdiction.    Drum v. Shaull
Equipment and Supply, Co., 787 A.2d 1050, 1052 n.1 (Pa. Super. 2001).
Here, Appellant filed a notice of appeal prematurely on October 31, 2016,
prior to the entry of judgment. However, the record reflects that judgment
was entered on December 12, 2016. In accordance with the Pennsylvania
Rules of Appellate Procedure, we treat Appellant’s notice of appeal as if it
were filed after the entry of judgment and on the date thereof. See
Pa.R.A.P. 905(a)(5). Hence, the instant appeal is properly before this Court.
J-A14011-17



       The   relevant     facts   and    procedural   history   of   this   case   were

summarized by the trial court in the following portion of its October 18, 2016

Memorandum Opinion:2

              [Appellant] filed her complaint against [Appellees, Trans
       Bridge Lines, Inc. (“Trans Bridge”) and Scott Griffin (“Mr.
       Griffin”),] on May 14, 2014, at Lehigh County Civil Action No.
       2014-C-1621. This case arises from a pedestrian-bus accident
       that occurred on the rainy evening of June 1, 2012, at the
       intersection of Hamilton Street and American Parkway in
       Allentown, Pennsylvania.       [Mr. Griffin] was the driver and
       operator of the 2006 MCI Passenger Bus that[,] while making a
       left turn with the green arrow[,] collided with [Appellant], as she
       crossed the street in the crosswalk.         [Trans Bridge] is the
       corporation that owned the 2006 MCI Passenger Bus and
       employed [Mr. Griffin].      [Appellant’s] [c]omplaint contained
       three counts. In Count I, [Appellant] alleged that [Trans Bridge]
       was negligent. In Count II, [Appellant] alleged that [Mr. Griffin]
       had been careless, reckless, and negligent in his actions in
       operating the bus and that he had committed negligence per se.
       Lastly, in Count III, [Appellant] alleged that, “[Mr.] Griffin’s
       outrageous, intentional, willful, wanton and reckless conduct and
       indifference, as well as his appreciation of the risk of harm to
       which [Appellant] was exposed and his actions in conscious
       disregard of that risk and as a result of the vicarious liability of
       [Trans Bridge] for [Mr.] Griffin’s acts and failure to act” merit the
       award of punitive damages.

             By Order of Court dated August 25, 2014, this [c]ourt
       sustained in part [Appellees’] preliminary objections to the
       complaint[,] striking from the complaint paragraph 21(1) in
       which [Appellant] alleged that [Mr. Griffin] had committed
       negligence per se. In [Appellees’] answer with new matter filed
       September 16, 2104, [Appellees] raised among other defenses
       [Appellant’s] contributory and comparative negligence.


____________________________________________


2
  The trial court’s October 18, 2016 Memorandum Opinion is incorporated by
reference into its Pa.R.A.P. 1925(a) opinion, filed on January 12, 2017.



                                           -2-
J-A14011-17


            The case proceeded to trial before the Honorable Lawrence
      J. Brenner in November of 2015.            After [Appellant] had
      presented her case in chief, Senior Judge Brenner entered a
      compulsory non-suit on Count III of [Appellant’s] complaint
      concerning punitive damages by order of court dated November
      6, 2015, having found that the evidence of record did not
      support a finding of outrageous conduct necessary for punitive
      damages. On November 10, 2015, after a five-day jury trial …
      the jury returned a verdict finding that [Mr. Griffin] was not
      negligent. This was the first question on the verdict slip and the
      jury returned to the courtroom without answering any further
      questions on the verdict slip. The jury was polled on their
      verdict[,] and it was revealed that the verdict was unanimous.

Trial Court Opinion (“TCO”), 10/18/16, at 3-4 (citation to record and

unnecessary capitalization omitted).        Accordingly, the court entered a

verdict in favor of Appellees and against Appellant. Appellant filed a motion

for post-trial relief or, in the alternative, for a new trial, which was denied by

order of court entered on October 19, 2016.

      On October 31, 2016, Appellant filed a timely notice of appeal,

followed by a timely, court-ordered Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal. Appellant now presents the following issues

for our review:

      1. Did the lower court abuse its discretion and/or commit an
         error of law by failing to properly charge the jury on the law
         to be applied regarding (a) the duty of care of a motorist
         entering an intersection and (b) the duty of a common
         carrier?

      2. Did the lower court abuse its discretion and/or commit an
         error of law in allowing any reference to the investigating
         officer’s police report?

      3. Did the lower court abuse its discretion and/or commit an
         error of law by dismissing [Appellant’s] punitive damages
         claim arising from [Mr. Griffin’s] distracted driving?


                                      -3-
J-A14011-17


      4. Was the jury’s verdict contrary to the weight of the evidence?

      5. Did the lower court abuse its discretion and/or commit an
         error of law by ruling on the admissibility of certain evidence
         at trial as enumerated herein effectively precluding
         [Appellant] from inquiring into relevant and probative areas
         that supported [Appellant’s] version of the facts of the
         accident and call into question certain [sic] of the testimony
         of defense witnesses?

Appellant’s Brief at 5-6 (unnecessary capitalization omitted).

      To begin, we note our standard of review of the general denial of post-

trial relief by a court following a jury’s verdict:

      We will reverse a trial court’s decision to deny a motion for a
      new trial only if the trial court abused its discretion. See
      Harman v. Borah, 562 Pa. 455, 756 A.2d 1116, 1121-[22] (Pa.
      2000).      We must review the court’s alleged mistake and
      determine whether the court erred and, if so, whether the error
      resulted in prejudice necessitating a new trial. See id. at 1122-
      [23]. If the alleged mistake concerned an error of law, we will
      scrutinize for legal error. See id. at 1123. Once we determine
      whether an error occurred, we must then determine whether the
      trial court abused its discretion in ruling on the request for a new
      trial. See id. “An abuse of discretion exists when the trial court
      has rendered a judgment that is manifestly unreasonable,
      arbitrary, or capricious, has failed to apply the law, or was
      motivated by partiality, prejudice, bias, or ill will.”       Id. at
      1123[;] Petrecca v. Allstate Insurance Company, 797 A.2d
322, 324 (Pa. Super. 2002).

Paliometros v. Loyola, 932 A.2d 128, 132 (Pa. Super. 2007) (quoting

Stalsitz v. Allentown Hospital, et al., 814 A.2d 766, 771 (Pa. Super.

2002)).

      In her first claim, Appellant alleges that the trial court failed to

properly charge the jury on the issues of the degree of care required at an

intersection, the duty of a motorist approaching an intersection, and the



                                        -4-
J-A14011-17



duty of a common carrier.   Appellant’s Brief at 21. Appellant avers that the

court’s rejection of her proposed jury instructions regarding the foregoing

areas of law was contrary to the law, prejudicial to her, caused her

irreparable harm, and allowed for confusion and misunderstanding on the

part of the jury. Id. at 23, 29-30. However, we deem Appellant’s argument

to be without merit.

     It has been well-established that:

        Under Pennsylvania law, our standard of review when
        considering the adequacy of jury instructions in a civil case
        is to determine whether the trial court committed a clear
        abuse of discretion or error of law controlling the outcome
        of the case. It is only when the charge as a whole is
        inadequate or not clear or has a tendency to mislead or
        confuse rather than clarify a material issue that error in a
        charge will be found to be a sufficient basis for the award
        of a new trial.

     Further, a trial judge has wide latitude in his or her choice of
     language when charging a jury, provided always that the court
     fully and adequately conveys the applicable law.

Phillips v. Lock, 86 A.3d 906, 916 (Pa. Super. 2014) (quoting Smith v.

Morrison, 47 A.3d 131, 134-35 (Pa. Super. 2012), appeal denied, 57 A.3d
71 (Pa. 2012) (citations and quotation marks omitted)).     Jury instructions

must be upheld if they adequately and accurately reflect the law and are

sufficient to guide the jury in its deliberations.   See Brill v. Systems

Resources, Inc., 592 A.2d 1377, 1378 (Pa. Super. 1991).

     Here, as noted in the trial court’s opinion,

     the [] court charged the jury on the general law of negligence,
     ordinary care, duty of care, and factual causation. Additionally,


                                     -5-
J-A14011-17


       the trial court charged the jury on Section 3713 [sic][3] of the
       Motor Vehicle Code stating:

          A person shall not drive a vehicle in a careless disregard
          for the safety of persons or property. If you find that the
          [d]efendant violated this law, then you must find that [the
          d]efendant was negligent. If you find that the [d]efendant
          did not violate this law, then you must decide whether the
          defendant was negligent because he failed to act as a
          reasonably careful person would under the circumstances
          established by the evidence in this case.

       Regarding negligent conduct and duty, the [c]ourt instructed the
       jury as follows:

              Negligence, otherwise known as carelessness, is the
          absence of ordinary care that a reasonably prudent person
          would use in the circumstances presented here. Again[,]
          circumstantial evidence.

              Negligent conduct may consist either of an act or a
          failure to act when there is a duty to do so. In other
          words, negligence is the failure to do something that a
          reasonably careful person would … do in light of all the
          surrounding circumstances established by the evidence in
          the case. It is for you to determine how a reasonably
          prudent person would act in those circumstances. Use
          your common sense when you are reviewing it.

TCO at 11 (citations to the record omitted).

       In addition to the foregoing instructions, Appellant proposed the

following non-standard jury instructions, which were rejected by the court:

       DUTY OF MOTORIST APPROACHING AN INTERSECTION

       The duty of a motorist, when approaching a street intersection[,]
       is to be highly vigilant and to maintain such control that he can
____________________________________________


3
  Based on our review of the Motor Vehicle Code, we believe that the trial
court meant to reference 75 Pa.C.S. § 3714, which defines “careless
driving,” rather than Section 3713, which governs railroad trains and the
blocking of roadways.



                                           -6-
J-A14011-17


       stop so as to avoid injury to a pedestrian on the shortest
       possible notice. It is the presence of the intersection, not the
       position of someone therein, which determines the care required
       of the approaching driver.

       DEGREE OF CARE REQUIRED AT AN INTERSECTION

       The operator of a motor vehicle, at an intersection, has a higher
       duty or degree of care than is required in normal travel. He has
       the duty to look out for what is normally at intersections and to
       look for pedestrians who may be crossing that intersection. He
       must have his vehicle under control in such a manner that he
       normally would be able to stop if there is any impediment to his
       travel.

TCO at 9 (citations omitted).         The trial court decided against giving these

proposed charges to the jury on the basis that the proposed principles were

covered in the standard negligence charges.

       Appellant argues that the general negligence instructions given to the

jury did not adequately explain to the jury the appropriate standard of care

for the bus driver under the applicable law.         Appellant’s Brief at 29.   She

states that “the jury was entitled to know that Pennsylvania case law

requires a higher duty of vigilance on the part of a driver entering an

intersection….”     Id. at 23.      Appellant further suggests that “[i]t was not

sufficient that the jury was charged on [section] 3730 [sic] of the Motor

Vehicle Code (75 Pa.C.S.[] § 3730 [sic])[4] concerning careless disregard for

the safety of persons and property.” Id. at 25.


____________________________________________


4
  Again, we note that based on our review of the Motor Vehicle Code, we
believe that Appellant meant to reference 75 Pa.C.S. § 3714, which defines
“careless driving.”



                                           -7-
J-A14011-17



      In response to Appellant’s allegations, the trial court referenced

Galvin v. Einwechter, 144 A.2d 471 (Pa. Super. 1958), in which this Court

emphasized the significance of the circumstance where a motorist enters an

intersection with the traffic light in his favor and stated:

      Although one approaching a street intersection must always be
      vigilant, he cannot be held to the same high degree of care at an
      intersection with a traffic light giving him the right of way as at
      an intersection where there is nothing to regulate the right of
      way. He need not approach an intersection with a green light
      quite so slowly, nor look so continuously for approaching traffic,
      first because he has a right to assume traffic on the intersecting
      street will stop for the red light and secondly because he must
      divide his attention between approaching traffic and the light.

TCO at 12 (quoting Galvin, 144 A.2d at 472-473).

      As noted by the trial court, in the instant case,

      the evidence was undisputed that [Mr. Griffin] had the green
      arrow when he began his turn. The jury watched the accident as
      it occurred on the video from the bus. It was for the jury to
      decide whether the driver exercised due care in light of the
      circumstances: the time of night, the rainy weather conditions,
      the type of intersection, the green arrow for the left turn, and
      the driver’s familiarity with pedestrians crossing at that
      intersection.

Id. at 12-13. Thus, the trial court properly relied on Galvin in determining

that Appellant’s proposed jury instructions were not needed.

      In further support of its finding, the trial court opined:

      It was not necessary to delineate a specific articulation of the
      duty of a motorist approaching an intersection or the degree of
      care required at an intersection, when the [c]ourt instructed the
      jury to use their common sense and determine the care that a
      reasonably careful person would use and how that reasonable
      person would act in light of all the surrounding circumstances
      established by the evidence presented in the case. The jurors


                                       -8-
J-A14011-17


        would be able to draw upon their own experiences as
        pedestrians and/or drivers to determine what a reasonably
        careful person should have done in light of the circumstance
        proved at trial. Thus, this [c]ourt believes that Senior Judge
        Brenner’s charge of general negligence and duty principles
        adequately covered the issues, did not confuse the jury, and did
        not contain statements that amounted to a fundamental error.
        The [c]ourt sees no error in the exercise of Senior Judge
        Brenner’s discretion to not include [Appellant’s] proposed
        supplemental charges on the duty of a motorist approaching an
        intersection and the degree of care required at an intersection,
        which may have been more confusing to the jury than helpful
        given the differing degrees of care required at an intersection
        depending on the type of intersection and the color of the lights
        at controlled intersections.

TCO at 13.

        Additionally, Appellant requested that the trial court charge the jury

with the standard jury instruction for the duty of a common carrier.5
____________________________________________


5
    The suggested standard jury instruction in question, here, provides:

        13.120 (Civ.)      COMMON        CARRIER’S   DUTY   OF   CARE   TO
        PASSENGER

              A “common carrier” is a transportation service licensed to
        carry passengers or property.

             Under Pennsylvania law, a “common carrier” must use the
        highest standard of care in [operating its vehicle] [and]
        [maintaining its equipment and facilities] [and] [transporting its
        passengers].

             [name of defendant] in this case is a “common carrier” and
        must use the highest standard of care.

              [name of plaintiff] claims that [name of defendant] did not
        use this highest standard of care.

        If you find that [name of defendant] did not use the highest
        standard of care, then you must find [name of defendant]
        negligent.
(Footnote Continued Next Page)


                                           -9-
J-A14011-17



Appellant’s Brief at 30. She avers that the court’s refusal to do so resulted

in extreme prejudice towards her, entitling her to a new trial. Id. at 32. In

response, the trial court explained:

            Pennsylvania Suggested Standard Civil Jury Instructions
      contain three instructions regarding specific cases where special
      standard of care instructions should be given in regard to a
      common carrier. They are: 13.120 Common Carrier’s Duty of
      Care to Passenger, 13.130 Common Carrier’s Duty of Care to
      Passenger-Sudden Stop, and 13.140 Common Carrier’s Duty of
      Care to Disabled or Infirm Passenger. There is no dispute
      between the parties that the bus, which injured [Appellant,] was
      a “common carrier.” The dispute centered on whether the
      suggested jury instruction 13.120 should be given to explain a
      common carrier’s duty of care to a pedestrian, not a passenger
      of the common carrier. This [c]ourt agrees with Senior Judge
      Brenner that as a matter of law the common carrier’s duty of
      care is owed specifically to its passengers and it would have
      been error to charge the jury on the requested instruction.

TCO at 14 (emphasis added).

      Appellant suggests that standard instruction 13.120 does not make

any distinction between passengers and non-passengers.       Appellant’s Brief

at 31.   Her position, however, blatantly ignores the plain language in the

title of all three of the standard suggested jury instructions regarding

common carriers, which expressly limits the duty to passengers. TCO at 14.

We are also persuaded by the following analysis of the application of

standard jury instructions for common carriers provided by the trial court:
                       _______________________
(Footnote Continued)

TCO at 14 (citation omitted) (italicized emphasis added in original; bolded
emphasis added by this Court).




                                           - 10 -
J-A14011-17


      [Appellant] argues that the jury should have been instructed
      that [Appellees], as a common carrier, owed a duty to use the
      highest standard of care in operating its vehicle. However,
      [Appellant] failed to cite a single case where the jury was
      charged with 13.120 when there was not a factual dispute as to
      whether or not the injured person was a passenger at the time
      of the accident. See Reilly v. Southeastern Pa. Transp.
      Auth., 484 A.2d 1390 (Pa. Super. 1984), affirmed, 489 A.2d
1291 (Pa. 1985).

            The discussion in Reilly focused on whether a common
      carrier’s duty of care towards the injured person had ended
      before the accident occurred.    Id.   In Reilly, [this] Court
      stated[:]

         First, appellant argues that it was error for the trial court
         to charge on appellant’s duty of care as a common carrier
         because when the accident occurred, this duty was not
         owed to appellee[,] Gerald Reilly. Appellant’s argument
         would be persuasive had the facts been as appellant
         argues they were. However, the testimony was in conflict
         on the condition of the place where the bus stopped, and
         on what Gerald did when he alighted from the bus-whether
         he immediately ran in front of the bus or first took the
         cleared path to the sidewalk and then turned back and ran
         in front of the bus. Whether appellant’s duty as a common
         carrier had ended as to Gerald, or in other words, whether
         when the accident occurred Gerald had had “a reasonable
         opportunity to alight and pass out of danger,” Harris v.
         DeFelice, 379 Pa. 469, 473, 109 A.2d 174, 176 (1954),
         depended on how the jury resolved this conflict.
         Accordingly, it was not error for the trial court to instruct
         the jury on appellant’s duty as a common carrier.

      [Reilly,] 484 A.2d at 1391. This reasoning implies that had the
      jury found that Gerald was no longer a passenger[,] the common
      carrier would have owed him only a duty of ordinary care.

TCO at 14-15 (citations to record omitted). After careful review, we discern

no abuse of discretion or error of law by the trial court regarding the jury

instructions given in the underlying matter.




                                    - 11 -
J-A14011-17



      Appellant further avers that the trial court erred in allowing any

reference to Officer Jarrouj’s police report during trial testimony. Appellant’s

Brief at 32. Appellant states, “Officer Jarrouj did not witness the accident,

he was not an accident reconstructionist, and he was not offered by

[Appellees] as an expert.     As such, his police report and any reference

thereto should have been excluded from evidence as hearsay.” Id. at 32-33

(citing Harris v. Philadelphia Facilities Management Corp. and Danella

Companies, Inc., 106 A.3d 183 (Pa. Cmwlth 2014)).

      In response to Appellant’s allegations, the trial court noted that she is

correct in that “75 Pa.C.S.[] § 3751(b)(4) of the Motor Vehicle Code states

‘the copy of the police report shall not be admissible as evidence in any

action for damages or criminal proceedings arising out of a motor vehicle

accident.’” TCO at 19. However, in the instant case, the police report was

not admitted into evidence at trial.   Rather, it was simply used to refresh

Officer Jarrouj’s recollection of his accident investigation.     See Pa.R.E.

612(a) (providing “a witness may use a writing or other item to refresh

memory for the purpose of testifying while testifying or before testifying”).

      Here, “Officer Jarrouj referred to his own report during the course of

his testimony to refresh his memory.      It was for this limited purpose that

Senior Judge Brenner permitted the report to be utilized.”          TCO at 20

(citation to record omitted). We agree with the trial court’s determination

that this is an appropriate use of a police report by an investigating officer.

See Holland v. Zelnick, 478 A.2d 885, 888-89 (Pa. Super. 1984) (holding

                                     - 12 -
J-A14011-17



that the police officer who had taken down the information in order to

prepare the police report, but who did not witness the accident, was

permitted to refer to the police report in order to refresh his recollection

during his testimony at trial). Based on the foregoing, we discern no abuse

of discretion by the trial court in its decision to permit Officer Jarrouj to refer

to his police report for the purpose of refreshing his memory for his

testimony at trial.

      To the extent that Appellant avers that accident reconstruction expert

John C. Scott’s reference to the police report was improper, we deem her

claim to be wholly without merit. “The admissibility of expert testimony is

soundly committed to the discretion of the trial court, and the trial court’s

decision will not be overruled absent a clear abuse of discretion.” Hatwood

v. Hospital of the University of Pennsylvania, 55 A.3d 1229, 1239 (Pa.

Super. 2012) (internal quotation marks and citations omitted).          Moreover,

the Pennsylvania Rules of Evidence state:

      [a]n expert may base an opinion on facts or data in the case that
      the expert has been made aware of or personally observed. If
      experts in the particular field would reasonably rely on those
      kinds of facts or data in forming an opinion on the subject, they
      need not be admissible for the opinion to be admitted.

Pa.R.E. 703 (emphasis added). The information contained in police reports

is of the type reasonably relied upon by accident reconstruction experts.

See, e.g., Wright v. Eastman, 63 A.3d 281, 289 (Pa. Super. 2013).

      The third issue raised by Appellant regarding the dismissal of her

punitive damages claim appears to have been abandoned by Appellant in the

                                      - 13 -
J-A14011-17



argument section of her brief. Pursuant to Pennsylvania Rule of Appellate

Procedure 2119, which governs appellate briefs, “[t]he argument shall be

divided into as many parts as there are questions to be argued; and shall

have at the head of each part—in distinctive type or in type distinctively

displayed—the particular point treated therein, followed by such discussion

and citation of authorities as are deemed pertinent.”       Pa.R.A.P. 2119(a).

Here, the issue is listed in Appellant’s statement of questions involved, but is

not developed at all in the argument section of her brief.         “Issues not

properly developed or argued in the argument section of an appellate brief

are waived.” Kituskie v. Corbman, 682 A.2d 378, 383 (Pa. Super. 1996).

Thus, we are constrained to conclude that this issue has been waived.

      Next, we address Appellant’s challenge to the weight of the evidence

to support the jury’s verdict.

      Appellate review of a weight claim is a review of the trial court’s
      exercise of discretion, not of the underlying question of whether
      the verdict is against the weight of the evidence. Because the
      trial judge has had the opportunity to hear and see the evidence
      presented, an appellate court will give the gravest consideration
      to the findings and reasons advanced by the trial judge when
      reviewing a trial court’s determination that the verdict is against
      the weight of the evidence.

Phillips v. Lock, 86 A.2d 906, 919 (Pa. Super. 2014) (quoting In re Estate

of Smaling, 80 A.3d 485, 490-91 (Pa. Super. 2013)).          “It is well settled

that the jury is free to believe all, part, or none of the evidence and to

determine the credibility of the witnesses, and a new trial based on a weight

of the evidence claim is only warranted where the jury’s verdict is so


                                     - 14 -
J-A14011-17



contrary   to   the   evidence   that    it   shocks   one’s   sense   of   justice.”

Commonwealth v. Houser, 18 A.3d 1128, 1135-36 (Pa. Super. 2011).

     As the trial court noted in assessing Appellant’s weight of the evidence

claim:

            In the case at hand, this substantial burden has not been
     met. Although [Appellant] argues this case of negligence is
     clear, the jury witnessed the collision between [Appellant] and
     the bus by viewing the video of the collision recorded from the
     bus as it made the turn. The [j]ury watched the driver as he
     looked at the corner and the intersection before he proceeded
     with the turn. The [j]ury viewed the conditions of the road, time
     of day, and weather through the video. The jury heard the
     driver’s conversation with his girlfriend through his Bluetooth ear
     piece and watched the traffic light change. One question in the
     case was whether [Appellant] committed to the crosswalk before
     the bus committed to its turn. The jury heard differing evidence
     on that question. [Appellant] submitted a plethora of citations to
     the transcript of the trial and the testimony of witnesses and
     expert witnesses that would have supported a finding of
     negligence on the part of [Mr. Griffin]. [Appellees] countered in
     their Memorandum of Law in Opposition to [Appellant’s] Motion[]
     with a list of transcript citations to the evidence presented at
     trial supporting the verdict of no negligence on the part of
     [Appellees]. Defense expert[,] John C. Scott, testified that there
     was “no evidence of any distracted driving.” The jury heard []
     Mr. Griffin testify that he “looked to his left and forward” at the
     intersection before and while making the turn, and did not “cut”
     the turn.

           In regard to negligence cases, the issue of a party’s
     negligence is a question for the jury. Duquesne Light Co. v.
     Woodland Hills Sch. Dist., 700 A.2d 1038, 1046 (Pa. Cmwlth.
     1997). The mere happening of an accident does not establish a
     party’s negligence. Id. “It is within the province of the jury to
     determine the reasonableness of each party’s actions and to
     reconcile conflicting statements.” Strong v. Com., 817 A.2d
     [576,] 584 [(Pa. 2003)] [(]citing Seewagen v. Vanderkluet,
     488 A.2d 21 (Pa. Super. 1985)[)]. In Pennsylvania, “it is well
     settled that a new trial will not ordinarily be granted on the
     ground that the verdict is against the weight of the evidence

                                        - 15 -
J-A14011-17


         where the evidence is conflicting and the jury might have found
         for either party.” Dayen v. Penn Bus Co., 69 A.2d [151,] 154
         [(Pa. 1949)].

               In this case, [Appellees] controverted [Appellant’s]
         evidence and the jury decided [Appellant] did not meet her
         burden of proof.      Here, because fact witnesses and expert
         witnesses presented conflicting versions of the facts of the
         accident and the driver’s actions, it was properly the jury’s
         function to render a credibility determination. Strong…, 817
         A.2d [at] 882…. Finally, this motion is directed to the discretion
         of the [c]ourt and this [c]ourt, which did not view the witnesses
         or video recording at trial, finds no reason to hold that the
         verdict resulted from partiality, prejudice, ill-will, or bias. In
         conclusion, a new trial is not appropriate in this case because the
         verdict is not against the weight of the evidence.

TCO at 24-26 (citations to record omitted).             After careful review, we

ascertain no abuse of discretion by the trial court.

         Finally, Appellant asserts that the trial court “made errors in

evidentiary rulings which prejudiced [her] case in that certain key evidence

was either admitted improperly or precluded improperly.” Appellant’s Brief

at 21.

         When we review a trial court ruling on admission of evidence, we
         must acknowledge that decisions on admissibility are within the
         sound discretion of the trial court and will not be overturned
         absent an abuse of discretion or misapplication of law. In
         addition, for a ruling on evidence to constitute reversible error, it
         must have been harmful or prejudicial to the complaining party.

         An abuse of discretion is not merely an error of judgment, but if
         in reaching a conclusion the law is overridden or misapplied, or
         the judgment exercised is manifestly unreasonable, or the result
         of partiality, prejudice, bias or ill-will, as shown by the evidence
         or the record, discretion is abused.




                                        - 16 -
J-A14011-17



Phillips v. Lock, 86 A.3d 906, 920 (Pa. Super. 2014) (quoting Stumpf v.

Nye, 950 A.2d 1032, 1035-36 (Pa. Super. 2008), appeal denied, 962 A.2d
1198 (Pa. 2008) (citation and quotation marks omitted)).

      In her brief, Appellant lists 16 instances where the trial court overruled

objections or sustained objections which she claims collectively prejudiced

her presentation of her case, requiring a new trial. See Appellant’s Brief at

46-47.   Appellant fails to identify, however, any specific errors regarding

each of the enumerated instances, nor does Appellant provide any legal

grounds in support of her assertion that these rulings were in error.

Appellant merely states that:

      The net effect of these rulings, when taken as a whole, reveal
      clear errors of law and a manifest abuse of discretion, and are
      well beyond the pale of harmless error. Collectively, these
      evidentiary rulings made by the [t]rial [c]ourt precluded
      Appellant and her counsel from inquiring into relevant and
      probative areas that supported Appellant’s version of the facts of
      this accident, and which called into question certain of the
      testimony of defense witnesses.

Id. at 47 (internal citations omitted).

      “We have repeatedly held that failure to develop an argument with

citation to, and analysis of, relevant authority waives that issue on review.”

Harris v. Toys “R” Us-Penn, Inc., 880 A.2d 1270, 1279 (Pa. Super. 2005)

(citing Pa.R.A.P. 2119(b); Eichman v. McKeon, 824 A.2d 305, 319 (Pa.

Super. 2003)).    See also Commonwealth v. Ellis, 700 A.2d 948 (Pa.

Super. 1997) (holding issue waived where appellant failed to develop his

argument, i.e., present any reason as to how the court erred or how he has


                                     - 17 -
J-A14011-17



been prejudiced, and failed to cite authority in support of his vague

contention). Moreover, we note that it is not the job of this Court to develop

arguments on behalf of Appellant.      See Commonwealth v. Hardy, 918
A.2d 766, 771 (Pa. Super. 2007). In fact, “when defects in a brief impede

our ability to conduct meaningful appellate review, we may … find certain

issues to be waived.”     Id.   Based on the foregoing, we deem Appellant’s

final issue to be waived.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/6/2017




                                     - 18 -